Citation Nr: 0736579	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  02-08 246	)	DATE
	)
	   	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
onychomycosis of the toenails and dermatophytosis of the 
feet, currently evaluated as 10 percent disabling.  
  

REPRESENTATION

Veteran represented by:	Karl P. Leffler, Esquire


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

In a July 2001 rating decision, the RO granted service 
connection for onychomycosis of the toenails and 
dermatophytosis involving the plantar and medial surfaces of 
the feet. A 10 percent disability rating was assigned. The 
veteran perfected an appeal as to the assigned disability 
rating.

The Board remanded the case in November 2003 to obtain 
additional VA treatment records.  A second remand was issued 
in November 2004 to obtain a VA examination.  Thereafter, in 
a June 2005 decision, the Board denied the veteran an 
increase in the disability rating assigned his service-
connected onychomycosis and dermatophytosis.  He duly 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).

The Court remanded the case in December 2006 pursuant to a 
Joint Motion for Remand (the Joint Motion) submitted on 
behalf of counsel for both the veteran and the VA Secretary.  
The details of the Joint Motion will be discussed more fully 
below.

This matter was previously before the Board in July 2007.  At 
that time, it was remanded to the RO for additional 
development.  That development has been completed.   In 
August 2007, the RO issued a Supplemental Statement of the 
Case (SSOC) which continued to deny the veteran's claim.  The 
veteran's VA claims folder has been returned to the Board for 
further appellate review.  



FINDINGS OF FACT

1. The veteran's service-connected onychomycosis is 
manifested by yellowing, peeling, cracking, thickening, and 
deformity of the toenails; his service-connected 
dermatophytosis is manifested by scaling, exfoliation, 
flaking, and itching along the plantar and medial surfaces of 
the feet.  The medical evidence or record does not include a 
finding of scarring of the veteran's toenails or scarring 
attributable to dermatophytosis.  

2. The medical evidence demonstrates that the veteran's 
venous stasis dermatitis, with accompanying lesions, 
hyperpigmentation, induration, and skin fragility around the 
ankles, is unrelated to his service-connected onychomycosis 
or dermatophytosis.

3. The evidence does not show that the veteran's service-
connected onychomycosis of the toenails and dermatophytosis 
of the feet is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected onychomycosis of 
the toenails and dermatophytosis of the feet have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7813-7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7813-7806 (2007).

2. Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2007).




 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected onychomycosis of the 
toenails and dermatophytosis of the feet, which are currently 
evaluated as 10 percent disabling.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

With respect to this claim, the Board observes that its June 
2005 decision contained a detailed discussion as to why the 
VCAA had been complied with (see the Board's June 2005 
decision, pages 5-9 ).  This discussion is incorporated by 
reference herein.  The November 2006 Joint Motion, as adopted 
by the Court, did not mention any alleged VCAA notice 
deficiencies [either as to adequacy of VCAA notice furnished 
by the RO or as to the Board's discussion of the adequacy of 
such notice in its June 2005 decision] or duty to assist 
deficiencies.  The Board believes that if any inadequacy had 
been present, this would have been brought to the Court's 
attention.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"]. 

During the course of the veteran's appeal, and prior to the 
December 2006 Joint Motion, the Court issued its decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Although no deficiency 
in VCAA notice, to include the amplified notice requirements 
found in Dingess, were noted in the Joint Motion, in an 
abundance of caution, the Board remanded this matter in July 
2007 to provide the veteran and his attorney with specific 
amplified VCAA notice as contemplated by the Court in 
Dingess.  Such was accomplished by a July 2007  letter.  Cf. 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
Since that time, the veteran and his attorney have had the 
opportunity to submit additional argument and evidence.    

Accordingly, the Board again finds that the veteran has 
received appropriate notice regarding his claim.  The veteran 
and his attorney have not contended otherwise.  Therefore the 
Board will proceed to a decision on the merits of the claim.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).



Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49490-
49599 (July 31, 2002).  Where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).

The veteran was provided with the new regulatory criteria in 
an attachment to the December 2002 VCAA letter.  The veteran 
submitted additional argument subsequent to such 
notification.  Additionally, the August 2007 SSOC 
readjudicated the veteran's claim with reference to both the 
old and new rating criteria.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.   
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

(i.) The former schedular criteria

The veteran's service-connected skin disorder has been 
evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7813-7806 (2002) as 10 percent 
disabling.  See 38 C.F.R. § 4.27 (2002) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

According to the rating criteria in effect prior to August 
2002, dermatophytosis (Diagnostic Code 7813) was to be 
evaluated as eczema under Diagnostic Code 7806.  See 38 
C.F.R. § 4.118 (2002).  Diagnostic Code 7806 provides a 
noncompensable rating for symptoms of slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Higher ratings under Code 7806 require 
findings showing symptoms of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
(10 percent); constant exudation or itching, extensive 
lesions, or marked disfigurement (30 percent); or, ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant (50 percent).  
See 38 C.F.R. § 4.118 (2002).

(ii.) The current schedular criteria

Under the current rating criteria for skin disorders, 
dermatophytosis (including tinea pedis) (Diagnostic Code 
7813) is to be rated as dermatitis or eczema under Diagnostic 
Code 7806.

The current version of Diagnostic Code 7806 provides a 
noncompensable evaluation when less than 5 percent of the 
entire body or less than 5 percent of exposed area is 
affected, and no more than topical therapy is required during 
the past 12 month period.  A 10 percent rating is provided 
when at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed area is affected; or, when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted when 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  Finally, a 60 percent rating is provided when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.   See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007). 



Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. §§ 4.1, 
4.41 (2007); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Service medical records reveal that the veteran suffered from 
a chronic fungal infection of the feet in 1945.  However, his 
separation physical examination did not show any such 
disorder.  There is no pertinent medical evidence for decades 
thereafter.

On examination in June 1999, Dr. G.H.H. noted that the 
veteran exhibited mild right lower extremity cellulitis 
secondary to venous stasis.  Venous stasis hyperpigmentation 
of the right lower extremity was also noted together with 
diffuse thickened onychomycotic nails bilaterally with 
chronic tinea pedis.  Erythema and induration had 
significantly resolved.

Treatment records from Dr. D.A.L. dated from September 1999 
to January 2000 report stasis dermatitis and swelling in the 
right ankle and calf area. Hemosiderin staining up to the mid 
anterior shin area was noted together with redness up to 
about a third of the calf. The area was non-tender and pulses 
in the lower extremity were satisfactory.  A vascular work-up 
was negative for blood clots, but support hose were 
prescribed to decrease stasis in the lower extremities and 
increase vascular return.

The veteran was afforded a VA examination in February 2001.  
The VA examiner noted stasis dermatitis changes over the 
medial and posterior aspect of the right lower leg.  The 
examiner also found onychomycosis of the toenails of both 
feet. Dermatophytosis was also noted on the plantar and 
medial surfaces of both feet with scaling, exfoliation and 
flaking.  No systemic or nervous manifestations were noted.  
The examiner also reported the veteran's complaints of 
frequent itching, tenderness in the toes and pain in the 
toenails.  Photographs of the veteran's toenails and inner 
aspect of the right lower leg were also taken as part of the 
examination and have been included in the claims folder.

A December 2001 medical examination at the Omaha VAMC also 
revealed treatment for three closed, soft, freely movable 
lesions on the left lower leg which were painful to palpation 
and warm to the touch.  Pulses in the left lower leg were 
faint and the veteran's feet were warm to the touch.  Two 
additional lesions were noted on the right upper arm.  A 
diagnosis of impetigo was rendered.  The veteran subsequently 
reported that prescribed medications were effective in 
treating his ankle lesions. See January 2002 Omaha VAMC 
progress note.

The evidence of record also includes treatment records from 
the Omaha VAMC from December 2000 to April 2004.  An August 
2001 examination at the Omaha VAMC revealed that all of the 
veteran's toenails exhibited severe hypertrophy, yellowing, 
cracking and peeling.  No pain, drainage or infection in the 
toes was shown.  A diagnosis of onychomycosis was rendered.  
Onychomycosis of the toenails was again noted in a May 2003 
examination.  The toenails were described as brittle, yellow, 
hypertrophied and "getting more deformed."  No redness or 
swelling of the toes was exhibited.  Skin discoloration of 
the lower legs was also noted in October 2001 and April 2004 
examinations.  During the April 2004 examination, the veteran 
also complained of a burning type pain associated with the 
discoloration, which was worse at night. Venous stasis type 
dermatitis of the legs was again noted in July 2003.

The veteran also submitted statements in April 2004 and in 
June 2004 in which he complained of tenderness, pain and 
difficulty of healing in the skin just above both ankles.

Following the Board's November 2004 remand for the purpose of 
obtaining a medical opinion differentiating between the 
symptomatology associated with the veteran's service-
connected dermatophytosis and onychomycosis and his 
nonservice-connected stasis dermatitis, an additional VA 
examination was conducted in December 2004.  

Physical examination revealed thickened toenails with mild 
tenderness in the paronychial area of the great toes 
bilaterally. No significant erythema or drainage was noted. 
The examiner also found pitting edema in both lower 
extremities bilaterally to at least three-quarters of the 
tibia. Skin lesions proximal to the ankles, which in the 
greatest dimensions measured 13 to 14cm bilaterally (with the 
greatest width being on the medial aspect of the legs), were 
also noted. The lesions, however, with their hyperpigmented 
areas and skin changes circumvented the entire lower legs. 
The lesions were hyperpigmented with some areas of fragile 
skin. No ulcerations or areas of skin breakdown were noted 
but the area was sensitive to the touch and the veteran noted 
bleeding in the past. The examiner determined that these 
lesions were consistent with venous stasis dermatitis in both 
clinical appearance and progression of the condition. The 
examiner further concluded that the veteran's venous stasis 
dermatitis was consistent with his noted edema and venous 
insufficiency. No tinea pedis or other dermatophytic 
infection beyond the onychomycosis was identified.

The examiner also found that "the veteran's venous stasis 
dermatitis is not caused by or secondary to or a progression 
of his service-connected onychomycosis or dermatitis (sic) of 
his feet."  The examiner further explained that the 
symptomatology associated with these conditions differs 
significantly in that onychomycosis presents as thickening of 
the nails with intermittent periods of paronychial 
inflammation and dermatophytic problems of the skin on the 
feet can present as redness, scaling, and pruritis. On the 
other hand, according to the examiner, the veteran's venous 
stasis dermatitis skin lesions are hyperpigmented without 
scaling. They are not typically pruritic, albeit with some 
skin fragility and occasional breakdown.  The examiner also 
noted that the dermatophytic infections began in 1945, while 
lesions proximal to the ankles did not begin for over a half-
century thereafter and accordingly would likely be the result 
of prolonged venous stasis and lower extremity edema as 
opposed to onychomycosis or dermatophytosis.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected onychomycosis and dermatophytosis, which is 
currently evaluated as 10 percent disabling.  He essentially 
contends that the symptomatology associated with the service-
connected disability is more severe than is contemplated by 
the currently assigned rating.

Initial matter - the Joint Motion

As was described in the Introduction, this issue was remanded 
by the Court in December 2006.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis of the matter of service connection for 
a low back disability has been undertaken with that 
obligation in mind.

Under the current rating criteria for skin disorders, 
dermatophytosis may be rated as dermatitis under Diagnostic 
Code 7806 or as scars under Diagnostic Codes 7801-7805, 
depending on the predominant disability.  The Joint Motion 
specifically found that the Board's June 2005 decision did 
not provide adequate reasons and bases as to why the 
veteran's skin condition should not be rated as scars under 
Diagnostic Codes 7801-7805, as opposed to dermatitis under 
7806.  It was particularly noted that under Diagnostic Codes 
7801-7805 a separate 10 percent disability rating for each 
lower extremity was available, whereas separate ratings are 
not available under the diagnostic code applied by the Board, 
Diagnostic Code 7806.  

On remand, the Joint Motion instructed the Board to consider 
whether a separate rating for each lower extremity is 
warranted if the veteran's skin condition is rated as scars 
under Diagnostic Codes 7801-7805.  

For the reasons set out immediately below, the Board has 
determined that the veteran's service-connected disability is 
not most appropriately rated with reference to scarring.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that in addition to his service-connected 
dermatophytosis of the feet and onychomycosis of the 
toenails, the veteran also suffers from venous stasis 
dermatitis, which is not service connected.  Compensation can 
only be granted for service-connected disabilities.  See 38 
U.S.C.A. § 101(13) (West 2002).  Thus, in rating the 
veteran's service connected skin disability, it is incumbent 
upon the Board to identify, and disregard, any pathology 
associated with the non service-connected venous stasis 
dermatitis.  However, the Board is precluded from 
differentiating between  symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board remanded this case in November 2004 for the express 
purpose of obtaining a medical opinion which differentiated 
between the symptomatology associated with the veteran's 
service-connected dermatophytosis and onychomycosis and that 
associated with his nonservice-connected disabilities, such 
as venous stasis dermatitis.  After performing a physical 
examination of the veteran, the December 2004 VA examiner 
determined that the lesions around the veteran's  ankles and 
the edema in his lower extremities were unrelated to his 
service-connected dermatophytosis or onychomycosis, and 
represent an entirely different disease process.  
Specifically, the examiner determined that the areas of 
hyperpigmentation around the ankles, the fragility of the 
skin in that area, and the occasional ulceration and 
breakdown of skin was the product of venous stasis dermatitis 
and not the veteran's service-connected disabilities.  No 
contradictory medical opinion is of record.  

The veteran's major contention has been, and continues to be, 
that the hyperpigmentation of the skin on his legs and ankles 
is related to or a manifestation of his service-connected 
disability.  See, e.g., August 2007 letter from the veteran 
to VA.  However, as detailed above, the competent medical 
evidence does not support his interpretation.  

The record does not indicate that the veteran has any 
specialized medical training.  It is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, he is not 
a competent source of such evidence.  

The Board will therefore not consider the symptoms of venous 
stasis dermatitis, to include hyperpigmentation, ulceration 
and fragility of the skin in the area of the legs and ankles, 
in assigning a disability rating.

Assignment of diagnostic code

The veteran's service-connected skin disorder has been rated 
under former Diagnostic Codes 7813 and 7806, relating to 
dermatitis.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

After a review of the evidence pertaining to the veteran's 
service-connected onychomycosis of the toenails and 
dermatophytosis of the feet, the Board has determined that 
the most appropriate former and current diagnostic codes for 
evaluation of the disability are the codes it is currently 
rated under, Diagnostic Codes 7813 and 7806.   In that 
regard, the Board notes that the December 2004 VA examiner 
specifically stated that the onychomycosis was a 
"dermatophytic infection".  See also Steadman's Medical 
Dictionary, 27th ed. (Lippicott, Williams & Wilkins, 2000), 
p. 482 [onychomycosis is a type of dermatophytosis which 
directly impacts the toenails.].  
   
With respect to former Diagnostic Code 7813, this diagnostic 
code specifically deals with dermatophytosis (the very 
condition for which the veteran was service connected) and 
directs that such should be rated as eczema under Diagnostic 
Code 7806 or with reference to the primary "disabling 
characteristics".  Moreover, current Diagnostic Codes 7813 
and 7806 also directly deal with dermatophytosis (including 
tinea pedis), the primary diagnosis in the instant case.  The 
notes to the diagnostic code indicate rating with reference 
to dermatitis or to scars depending on the "predominant 
disability." 

The veteran through his attorney has argued that the veteran 
should be evaluated under a different diagnostic code.  
Specifically, based upon the Joint Motion for Remand the 
veteran is seeking rating by analogy to scars, with 
separately assigned ratings for each of his feet.  [Certain 
of the criteria for scars in fact contemplate separate 
ratings for scars on separate extremities.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801,7802, note 2 (2007); 38 C.F.R. 
§ 4.118, Diagnostic Code 7801,7802, note 2 (2002).]  

After reviewing the  medical evidence, the Board finds that 
the record does not show that the veteran's service-connected 
symptomatology includes scars or most closely approximates 
scars.  Specifically, the medical evidence of record shows 
that the symptoms of the veteran's service-connected 
disability manifest as thickened toenails with mild 
tenderness in the paronychial area of the great toes 
bilaterally.  No dermatophytic infection aside from the 
onychomycosis has been identified.  No ulcerations or areas 
of skin breakdown were found at the December 2004 VA 
examination (aside from those attributable to the non 
service-connected venous stasis dermatitis).  

At the time of the November 2001 VA examination the symptoms 
of the veteran's service-connected condition included 
onychomycosis of the toenails of both feet.        
Dermatophytosis was also noted on the plantar and medial 
surfaces of both feet with scaling, exfoliation and flaking.  
No systemic or nervous manifestations were noted.  The 
examiner also reported the veteran's complaints of frequent 
itching, tenderness in the toes and pain in the toenails.  

The veteran's symptoms have therefore been limited to 
tenderness, scaling, flaking and itching.  To the extent 
those symptoms involve skin and tissue disruption and, as 
referenced in the December 2004 VA examination require 
occasional systemic treatment, those symptoms are 
contemplated in the currently assigned Diagnostic Codes.     

The medical evidence of record as summarized in the Factual 
Background above does not contain a finding of scars on the 
veteran's feet attributable to his service-connected 
disability.  To the extent that the skin of the veteran's 
feet and lower extremities have disruption in pigmentation 
consistent with scarring, albeit not scarring per se, such 
has been attributed in the medical evidence to the non-
service connected disability of venous stasis dermatitis.  

The Board observes that the Joint Motion did not in fact 
explain why or how the veteran's disability was congruent 
with scars.  As discussed above, the disability is currently 
manifested by a fungal infection of the feet which manifests 
as thickened toenails.  See Davenport v. Brown, 7 Vet. App. 
476, 477 (1995): "Onychomycosis is a 'fungal infection of 
the nail plate, usually caused by species of Epidermophyton, 
Microsporum, and Trichophyton, and producing nails that are 
opaque, white, thickened, friable, and brittle.'  Dorland's 
Illustrated Medical Dictionary (Dorland's) 1177 (27th ed. 
1988)."  There is no medical evidence of scarring, and the 
Joint Motion referred to no such evidence.     

In short, for reasons above, the Board finds that the 
veteran's service-connected fungal infection is most 
appropriately rated under Diagnostic Codes 7803 and 7806.  
The Board has found no Diagnostic Code which more closely 
matches the diagnosis and symptomatology of the veteran's 
service-connected onychomycosis of the toenails and 
dermatophytosis of the feet.  As has been discussed above, to 
the extent that lesions and other significant skin pathology 
has been identified further up the veteran's lower extremity, 
this has been specifically attributed to his vascular 
problem.  Specifically with reference to the Joint Motion, 
due to the lack of medical  evidence of scarring, rating 
under Diagnostic Codes 7801-7805 is not warranted.  

The Board does not dispute that the veteran experiences 
symptoms of his service-connected fungal infection on both 
extremities.  However, as explained above the character of 
such symptoms as described above is not consistent with 
scarring but rather is congruent with onychomycosis.  See 
Davenport, supra.  Accordingly, the Board will apply 
Diagnostic Codes 7813 and 7806 in its analysis below, and 
will not rte the feet separately.

Schedular rating

(i.) The former schedular criteria

The veteran currently has a 10 percent rating under former 
Diagnostic Codes 7813 and 7806.  A careful review of the 
medical evidence of record leads to a conclusion that the 
veteran does not manifest symptoms which would warrant a 
higher disability rating under these Diagnostic Codes.  

To achieve a rating higher than the currently assigned 10 
percent, constant exudation or itching, extensive lesions, or 
marked disfigurement must be demonstrated.  Based on the most 
recent examination and treatment reports, as well as the 
veteran's own statements, the veteran's dermatophytosis has 
been in the past characterized as including scaling, 
exfoliation and flaking of the skin on the feet with 
complaints of frequent itching, tenderness and pain in the 
toes.  None was found during the December 2004 examination, 
however.  Moreover, the veteran's recent correspondence to VA 
does not indicate any recent or ongoing treatment for this 
condition.  Onychomycosis of the toenails is present, which 
has resulted in yellowing, cracking, peeling, tenderness and 
deformity in the toenails.

The evidence, including clinical evaluation, shows no sign of 
exudation or constant itching as a result of the veteran's 
service-connected skin disability.  Lesions above the 
veteran's ankles have been noted to be occasionally pruritic, 
and have resulted in ulcerations and bleeding.  However, as 
discussed above, the December 2004 VA examiner has associated 
these symptoms with the veteran's nonservice-connected venous 
stasis dermatitis.  Therefore, this symptomatology cannot be 
considered in assigning a disability rating.  See Mittleider, 
supra.

While the veteran has complained of frequent itching, such is 
contemplated under the currently assigned 10 percent rating, 
and there is no indication in the record that such itching is 
constant, as is required for the assignment of a higher 
disability rating.  Indeed, complaints of itching in the 
veteran's medical records have been relatively rare.  
Significantly, in connection with the December 2004 VA 
examination, no complaints of itching were made.

The veteran's service-connected dermatophytosis and 
onychomycosis has not resulted in extensive lesions or marked 
disfigurement.  Although the veteran's onychomycosis has 
resulted in toenail deformity, this involves an unexposed and 
relatively small area.  Moreover, while the veteran's 
dermatophytosis has in the past resulted in flaking, scaling, 
and exfoliation, the service-connected condition has was 
noted to involve only the plantar and medial aspects of the 
feet.  This is also congruent with the assignment of a 10 
percent rating under the former diagnostic codes.  

While lesions have been identified about the veteran's ankles 
and lower legs (which are hyperpigmented, painful, and have 
occasionally led to bleeding and ulceration) these have been 
associated with the non service- connected venous stasis 
dermatitis.

Therefore, the criteria for a disability rating above 10 
percent under former Diagnostic Codes 7813 and 7806 have not 
been met or approximated.

(ii) The current schedular criteria

To obtain a disability rating higher than the currently-
assigned 10 percent under the new skin regulations, the 
veteran would have to show that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected; or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

The veteran's service-connected dermatophytosis has resulted 
in past flaking, scaling, and exfoliation on the plantar and 
medial surfaces of the feet, not present during the most 
recent examination.  His onychomycosis has affected only the 
toenails.  Such areas are unexposed and cover a small surface 
area of the body, well under the 20 or more percent required 
for a higher rating.  While an area arguably closer to 20 
percent of total body area has been affected by venous stasis 
dermatitis, as has been discussed above such is not a 
service-connected condition and cannot be considered in 
measuring the total affected body area.

Furthermore, December 2004 VA examination noted that the 
veteran had in the past taken one course of Lamisil.  
Intermittent systemic drug therapy is contemplated in the 
currently assigned disability rating.  

Accordingly, the current criteria regarding skin disorders do 
not avail the veteran and the 10 percent disability rating 
will be continued.  

Esteban considerations

The veteran, through counsel, argued in his substantive 
appeal that he is entitled to a separate and distinct 
evaluation for each foot.  See VA Form 9 submitted in June 
2002.  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).  However, in Esteban, the Court held 
that conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. 
§ 4.14.  The critical element cited for the circumstances in 
Esteban were that "none of the symptomatology for any one of 
[the] conditions [was] duplicative of or overlapping with the 
symptomatology of the other [...] conditions." Id. at 262.

The medical evidence makes it clear that the symptomatology 
related to the veteran's service-connected skin condition is 
identical for both feet and arises out of the same 
disability, dermatophytosis.

Moreover, the VA rating schedule for rating disabilities 
makes it clear that rating such disease is based upon "the 
entire body".  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Thus, the percentages outlined in the rating schedule refer 
to the whole body or an exposed area.  The rating schedule 
does not rate skin disabilities on the particular extremities 
or parts of anatomy affected.  The rating criteria in effect 
prior to August 2002 similarly refer to the extensiveness of 
the disease with respect to the body as a whole.  No 
reference is made to particular appendages or specific 
anatomical regions.

In short, the rating schedule clearly contemplates the effect 
of skin disease on the body as a whole.  Assigning a separate 
disability rating for each foot would have the affect of 
giving two ratings to a single disease entity and would 
therefore constitute improper pyramiding.  See 38 C.F.R. § 
4.14 (2007).

Although not contended by or on behalf of the veteran, the 
Board has given thought as to whether onychomycosis and 
dermatophytosis may be separately rated. However, as has been 
discussed above the December 2004 VA examiner clearly 
indicated that onychomycosis is in fact a dermatophytic 
infection.  Moreover, the same examiner noted no 
dermatophytic infection beyond onychomycosis of the toenails.  
Thus, the medical evidence, which was produced in response to 
the Board's remand, shows that the service-connected 
onychomycosis and dermatophytosis represent the same 
disability and, moreover, the only disability which currently 
exists is onychomycosis.  Under these circumstances, separate 
ratings are clearly not warranted.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection, October 27, 2000, has 
the veteran met or nearly approximated the criteria for 
higher than a 10 percent rating under either the current or 
former skin regulations.  The veteran's service-connected 
onychomycosis has remained essentially the same; it has not 
worsened.  Moreover, the veteran's dermatophytosis appears to 
have improved.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Extraschedular evaluation

In the June 2002 SOC, the RO specifically found that 
consideration of an extraschedular rating was not warranted.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2007) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his attorney.  The record does not show that the veteran has 
required frequent hospitalizations for his dermatophytosis 
and onychomycosis.  Indeed, it does not appear from the 
record that he has ever been hospitalized for this condition.  
All treatment has evidently been conducted on an outpatient 
basis.  Further, the veteran is retired and has not offered 
any evidence, subjective or objective, that supports a 
finding that his service-connected disability markedly 
interfered with his employment.  Although some pain and 
tenderness has been associated with the veteran's 
dermatophytosis and onychomycosis, he has not reported any 
loss of mobility as a result, and his medical records 
likewise do not reflect as much.

The veteran, now age 84, has been described in the medical 
records as a retired farmer.  He has not indicated that his 
service-connected disability ever caused him any problems as 
to employment.  While the Board has no doubt that the 
veteran's service-connected dermatophytosis and onychomycosis 
may cause him discomfort and would possibly limit his 
functioning in an employment setting, this is taken into 
account in the assignment of the current 10 percent 
disability rating.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Finally, there is no indication in the medical records of a 
clinically extraordinary disability or any other reason for 
awarding an extraschedular rating.

In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected 
dermatophytosis and onychomycosis present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.




ORDER


Entitlement to an increased initial disability rating in 
excess of 10 percent for onychomycosis and dermatophytosis of 
both feet is denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


